Mr. Justice Waterman delivered the opinion of the Court. That a court of equity can not, under its common law powers, by injunction, restrain the publication of a mere libel, seems to be most in accordance with the authorities in this country, as well as in England. Boston Diatite Co. v. Florence Mfg. Co., 114 Mass. 69; High on Injunctions, Secs. 1015-1093. It is urged, however, that in the present case, a false statement was made concerning "appellant’s property and business, calculated and intended to intimidate customers and ruin his trade; that appellant, before an adjudication as to the same, could not know that the “ so-called orchestral attachment ” was an infringement of letters patent Ho. 515,-426; that its conduct in causing to be published in a trade journal the statement that it was about to begin suit against appellee for such alleged infringement, when no such suit had been instituted, and none, it is insisted, was then intended, shows that its circular was false and malicious. That appellant had the right to assert its belief that the “ orchestral attachment” was an infringement, and to warn persons not to use the same, is admitted. A person believing himself to be the owner of property, and that none other has "title thereto, can not be by a court of equity restrained to stating his claim in this regard as a mere belief. Dicks v. Brook, L. R., 15 Ch. Div. 22-39; Halsey v. Brotherhood, L. R. 19, Ch. Div. 386. It is insisted in this cause that a court of equity will interfere when such statements are false and malicious. The record fails to make clear that the statement made by appellant is either false or malicious. The assertion that the “ orchestral attachment ” is an infringement of appellant’s patent may be untrue, but such untruth can be conclusively determined only by the judgment of a Federal court, and is a question, the investigation of which, under the allegations of this bill, a State court ought not to enter upon. Baltimore Car Wheel Co. v. Bemis et al., 29 F. R. 95; International Tooth Crown Co. v. Carmichael, 44 Fed. R. 350. That the circular in question was maliciously put forth does not appear. Appellant had been advised by counsel that the attachment manufactured by appellee is an infringement; its public assertion of what it had apparently in good faith been advised, and, so far as appears, believed, can not be held to be malicious. Hovey v. Rubber Tip. Co., 57 N. Y. 119; Celluloid Manfg. Co. v. Goodyear Co., 13 Blatch. 375. The granting of injunctions in Casey v. Cincinnati Typographical Union and others, 45 Fed. Rep. 135, Cceur D’Alene Consolidated & Mining Co. v. Miners’ Union et al., 51 Fed. Bep. 260, Blindell v. Hagan, 54 Fed. Rep. 40, Toledo & Ann Arbor Railway Co. v. Penn. Co., 54 Fed. Bep. 730, and Sherry v. Perkins, 147, Mass. 212, cited by appellee, in each case depended upon the existence of a conspiracy to injure the business of the complainant, in which conspiracy there had been clearly manifested a malicious design to thwart his legitimate efforts to carry on his trade.' Ho such conspiracy or design is here shown. It does not appear that appellant is not perfectly responsible and able to respond for any pecuniary loss that appellee may sustain by reason of the issuance of the circular in question, or others of a similar nature; a feature of this case which it is apparent did not exist in any of the instances in which the acts of strikers and boy cotters have been enjoined as an unlawful interference with the business of those they sought to injure. The decree of the Superior Court is reversed.